  Case 3:19-cr-00009-K Document 33-1 Filed 05/20/20          Page 1 of 1 PageID 134



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA,                   §
               Plaintiff,                   §
v.                                          §   3:19-CR-009-K
JERRY LEE FARISH,                           §   E.C.F.
               Defendant.                   §


             ORDER ON DEFENDANT'S MOTION FOR CONTINUANCE

      Upon consideration of Defendant's Unopposed Motion for Continuance of Trial and

Pretrial Deadlines, said Motion is GRANTED this _____ day of _______________, 2020.



                                                ________________________________
                                                HONORABLE ED KINKEADE
                                                UNITED STATES DISTRICT JUDGE




                                            1
